UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-156531 E GLOBAL MARKETING, INC. (Exact name of small business issuer as specified in its charter) New York 20-5518632 (State of incorporation) (IRS Employer ID Number) c/o Patrick Giordano E Global Marketing, Inc. 1730 62nd Street
